TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00216-CR
NO. 03-08-00585-CR


In re Michael Wayne Morton




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
NO. 86-452-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Michael Wayne Morton has filed two notices of appeal in this cause in which he
seeks DNA testing.  He filed the first based on an order whose finality was disputed.  That notice of
appeal prompted appellate cause number 03-08-00216-CR.  After a subsequent trial-court order,
Morton filed a second notice of appeal that prompted appellate cause number 03-08-00585-CR. 
Morton requests consolidation of the two appellate causes.
		We grant the motion and consolidate these appeals.  The records filed in appellate
cause number 03-08-00216-CR shall be transferred to appellate cause number 03-08-00585-CR.
The consolidated causes will proceed under the style of cause number 03-08-00585-CR.  Appellate
cause number 03-08-00216-CR is dismissed.

  

						G. Alan Waldrop, Justice

Before Justices Patterson, Pemberton and Waldrop

Consolidated and (03-08-00216-CR only) Dismissed

Filed:   February 11, 2009

Do Not Publish